 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDVogt-Conant Co. and Edward D. Kopack, Jr. andEdward D. Kopack, Sr. Cases 13-CA-17700and 13-CA-17819March 17, 1980DECISION AND ORDERBY MEMBER JENKINS, PENELLO, ANDTRUESDALEOn July 13, 1979, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that Re-spondent violated Section 8(a)(3) and (1) of the Actby discharging employee Edward D. Kopack, Jr.,because of his complaints about Respondent's elimi-nation of certain contractual overtime payments,and by discharging Edward D. Kopack, Sr., be-cause of his son's complaints. The AdministrativeLaw Judge also found that Respondent violatedSection 8(a)(1) of the Act by threatening to dis-charge Kopack Jr. if he continued to complainabout the overtime matter. Respondent excepts tothese findings. We adopt the finding that Respon-dent threatened Kopack Jr. in violation of Section8(a)(1). However, for the reasons set forth below,we find merit in Respondent's exceptions to the un-lawful discharge findings.Kopack Jr.'s DischargeRespondent is engaged in industrial construction,maintenance, and repair at the premises of InlandSteel Co. in East Chicago, Indiana, and employs la-borers, ironworkers, and truckdrivers. The truck-drivers distribute materials to the jobsites, drivetrucks utilized in the work, and transport other em-ployees between the parking areas and the variousjobsites. Kopack Jr. worked as one of Respondent'struckdrivers for approximately 5 years prior to hisdischarge on June 7, 1978.The events which the General Counsel contendsgave rise to Kopack Jr.'s discharge commenced248 NLRB No. 27during April 1978.1 At that time, Respondenteliminated certain overtime pay which drivers suchas Kopack Jr. had been receiving for driving busesat the beginning and end of their work shifts.Charles Cowles, Respondent's superintendent, per-sonally informed Kopack Jr. of this change inpolicy, whereupon Kopack Jr. complained that theovertime was provided for in the collective-bar-gaining agreement between Respondent and theUnion-Local 142, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America.2Cowles explained that Inland Steelofficials required Respondent to make the change,and that he (Cowles) had no choice but to complywith Inland Steel's instructions.At or about the same time, Respondent stoppedpaying Kopack Jr. the extra 25-cent-an-hour premi-um he had been receiving since 1976 as paymentfor certain additional duties. It appears thatKopack Jr. ceased performing these added dutiesas of 1977, but still continued to receive the premi-um pay. In a conversation later in April 1978,Kopack Jr. asked Cowles why Respondent hadstopped paying him the premium. Cowles ex-plained that Graves, Respondent's vice president,had stopped granting the extra pay because hewanted to have all the crafts paid on a regularscale. During this conversation, Kopack Jr. reiter-ated his earlier complaint about the elimination ofthe overtime pay for truckdrivers. In response,Cowles again stated that he had to comply withInland Steel's instructions. Cowles was in no wayhostile toward Kopack Jr. during their conversa-tion.Shortly thereafter, Kopack Jr. spoke withGraves about the overtime matter as well as theloss of the premium pay. With respect to theformer, Graves repeated Cowles' explanation. Withrespect to the latter, Graves agreed to discuss thematter with Cowles. Soon after this meeting, Re-spondent restored Kopack Jr.'s premium pay, al-though Kopack Jr. was not required to resumethose additional duties that he had performed in1976.At a union meeting in early May 1978, 1 monthbefore Kopack Jr.'s discharge, Kopack Jr. raisedhis complaint about Respondent's elimination of theovertime pay for truckdrivers. At the meeting, TedTyrka, the Union's business agent, disagreed withKopack Jr.'s position.I All dates herein are in 1978 unless otherwise indicated2 It appears that Cowles and Kopack Jr had a longstanding relation-ship Kopack Jr. sas hired in 1971 as a result of Cowles' efforts At thattime, Cowles contacted the Union and specifically requested that KopackJr. be referred Kopack Jr presiously had worked fr Cowles as a fore-man at another company. VOGT-CONANT CO.501A few days later, Kopack Jr. told Cowles aboutthe union meeting, and held firm in his belief thattruckdrivers were entitled to the overtime. Duringthis conversation, Cowles did not express hostilitytoward Kopack Jr. despite Kopack Jr.'s persistenceabout the issue. Cowles simply stated that hewished to settle the matter and would invite Tyrkato the jobsite. 3On May 15, Tyrka came to the jobsite and at-tended a meeting with Cowles and Kopack Jr.Tyrka repeated his support for Respondent's posi-tion in eliminating the overtime. Tyrka also com-plained that Kopack Jr. should not be receiving thepremium pay, and told Kopack Jr. that he shouldquit if he did not like his job. Cowles respondedthat Respondent would continue to pay Kopack Jr.the additional 25 cents an hour. Unlike Tyrka,Cowles did not express hostility toward Kopack Jr.during the meeting.Immediately following this meeting, Kopack Jr.raised the overtime matter with Cowles again. Asthe Administrative Law Judge found, Cowles pa-tiently told Kopack Jr. to pursue the matter furtherif he wanted to, but that he (Cowles) could notconsider restoring the overtime without somethingin writing showing that Respondent was obligagedto make the overtime payments and indicating thatRespondent could get reimbursed by Inland Steel.Cowles never discouraged Kopack Jr. from pursu-ing the matter. Kopack Jr. testified that, at aboutthe same time, May 15-17, he mentioned the over-time issue to Jim Chandler, his immediate supervi-sor and Respondent's assistant superintendent. Ac-cording to Kopack Jr., Chandler told him thatCowles and Tyrka would get rid of him if he didnot "shut his mouth" about the overtime. Chandlerdid not recall this conversation, and denied makingthis threat.4After mid-May, Kopack Jr. stopped pressing hisdisagreement about overtime. Neither Cowles norChandler raised the issue again, and Kopack Jr.worked the remainder of May without incident.From all appearances, the overtime matter was set-tled.3 Cowles testified that at about this time Tyrka telephones him and dis-cussed the overtime matter. Tyrka specifically asked Cowles if KopackJr. was bothering him, and Cowles told him, "No." Cowles and Tyrkaagreed that it might be helpful if Tyrka came to the jobsite to discuss theissue.4 Relying primarily on demenor, the Administrative l.aw Judge cred-ited Kopack Jr over Chandler with respect to this conversation, al-though the Administrative l.a discredited much of Kopack Jr's othertestimony, as noted infra. Based on this credibility resolution, the Admin-istrative Law Judge found that Respondent, by Chandler's remark, vio-lated Sec. 8(a)(l) of the Act. Mindful of the Administrative Law Judge'sviesw of the witnesses' demeanor, we adopt the 8(a)(1) iolatiolln found.See, generally, N.L.R.B. .Gold Standard Enrerprises, Inc. et a. 07F.2d 1208 (7th Cir 1979)Chandler testified that on June 1 he observedKopack Jr. driving his truck on the Inland Steelpremises at an excessive rate of speed. Accordingto Chandler, as Kopack Jr. had committed numer-ous driving infractions during the previous months,he warned Kopack Jr. that any further driving in-fraction would result in discharge.5Chandler further testified that on June 7 he againobserved Kopack Jr. drive his truck at an excessivespeed and also run two stop signs. In view of theprevious warning, Chandler assertedly decided todischarge Kopack Jr. that day. Accordingly at theend of the shift, Kopack Jr. was summoned toChandler's office, and Chandler handed Kopack Jr.his final paycheck, although Chandler provided noexplanation for the discharge. Kopack Jr. then leftthe office without complaint and, while leaving theInland Steel premises, saw Cowles and said good-bye. It appears that Cowles had no knowledge ofthe discharge at the time, but learned of it fromChandler soon afterwards.6The Administrative Law Judge, in agreementwith the General Counsel, found that the reasonadvanced by Respondent for Kopack Jr.'s dis-charge was a pretext, and was designed to concealits desire to get rid of Kopack Jr. because of hisprotected complaints about the contractual over-time matter.7Accordingly, the Administrative LawJudge found that Kopack Jr.'s discharge violatedSection 8(a)(3) and (1) of the Act. We disagree.Rather, as fully explained below, we find that thecircumstances relied on by the Administrative LawJudge are insufficient to support a finding of pre-text, and that the record as a whole does not con-tain sufficient evidence upon which to conclude5 At the hearing, Kopack Jr. recalled a similar conversation withChandler about his driving, although Kopack Jr. did not recall thatChandler gave him a final warning. However. while Kopack Jr. conced-ed that Chandler had admonished him and told him that a mechanic whoworked for another contractor had been fired for speeding, Kopack Jr.denied that he was speeding on that date The Administrative l.aw Judgedid not resolve the conflicts between Kopack Jr's and Chandlr's testi-mony concerning this June 1 conversation. Nevertheless, it is clear thaton June Chandler spoke with Kopack Jr. about the latter's driving, aidthat some reference was made to the effect that further incidents (of im-proper driving could lead to discharge6 The record regarding portions of the termination meeting betweetChandler and Kopack Jr. is unclear. Kopack Jr. testified that he askedChandler if he was being laid off or fired, and that Chandler replied thathe did not want to get into it. Chandler testified that Kopack Jr. soughtno explanation, and that he (Chandler) offered none. Chandler believedthat Kopack Jr. knew the basis for the discharge. While the Administra-tive Lasw Judge did not resolve this conflict in testimony, it is clear thatthe discharge meeting between Chandler and Kopack Jr was brief. It isfurther apparent that, whatever was said at the meeting, Kopack Jr didnot press Chandler for an explanation or challenge Chandler about thedecision to fire him Nor did Kopack Jr. ask to see Cowles or raise thematter to Cowles when he said goodby to him.' In making this finding, the Administrative Law Judge concluded,without objection from Respondent, that Kopack Jr.'s complaints aboutthe elimination of certain overtime pay for all the truckdrivers constitut-ed protected concerted activity We agree that these complaints wereboth concerted and protectedVOGT-CONANT Co. 501sol 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the discharge was based on Respondent's sup-posed hostility toward a complaining employee.As Respondent contends, Kopack Jr. was guiltyof numerous incidents of improper and unsafe driv-ing on the Inland Steel premises during his periodof employment. The Administrative Law Judgecredited the testimony of Cowles, Chandler, andseveral employees, who testified that Kopack Jr.was known to drive busloads of employees at ex-cessive speeds, to take undesignated shortcuts, togo the wrong way down one-way streets, to startmoving the bus before passengers were seated, andto attempt to beat trains across railroad tracks.8The record also shows that, at various times,Kopack Jr. had received citations for improperdriving from Inland Steel personnel, and that, atvarious times, workers, stewards, foremen, Cowles,and Chandler had spoken to Kopack Jr. and hadurged him to improve his driving.9However, hedid not improve his driving. Rather, Kopack Jr.'spoor driving practices increased markedly during1978. For instance, in January 1978, Dick Wis-newski, Inland Steel's assistant field force supervi-sor, telephoned both Cowles and Chandler, com-plaining that he had observed Kopack Jr. drive abusload of employees the wrong way down a one-way street. Wisnewski, who regulates the work ofcontractors such as Respondent on the Inland Steelpremises and has authority to cancel the contracts,warned Cowles that, if his driver could not read,he better get one who could.'° Wisnewski gave asimilar warning to Chandler. Both Cowles andChandler verbally reprimanded Kopack Jr. aboutthe incident.Again, in early February 1978, Cowles receiveda telephone call from an Inland Steel plant protec-tion officer who had observed Kopack Jr. speed-ing. The officer asked Cowles to do something toslow him down. Cowles reprimanded Kopack Jr.again, telling him that this problem was something"he could not run from." Cowles received similarcomplaints on February 23 and April 26, and, on8 Kopack Jr. denied these reckless driving alleagtions. The Administra-tive Law Judge discredited the denials.9 In 1976 alone, Kopack Jr. received three citations for unsafe drivingfrom Inland Steel plant protection officers. On each of these occasions,an Inland Steel representative wrote to Cowles, informed him of KopackJr.'s infraction, and urged that Kopack Jr. be reprimanded In one letterparticularly, an Inland Steel official wrote:Needless to say this [going through a stop sign] is avery dangerouspractice and strictly against the Safety Traffic Regulations of InlandSteel Company.As instructed, Cowles reprimanded Kopack Jr., urging him to be morecautious, and warning him that pressure from Inland Steel could jeopar-dize his (Kopack Jr.'s) employment.'0 Wisnewski, obviously disturbed over the incident, recalled that,when he telephoned Cowles, "he chewed him out," and told him it was aterribly dangerous practice.each occasion, Cowles verbally reprimandedKopack Jr. 1Then, on May 9, Cowles and Chandler each re-ceived another telephone call about Kopack Jr.;this time the call was from Joe Ladd, one of InlandSteel's field force engineers. Cowles testified thatLadd demanded that Cowles come to the workarea because Kopack Jr. was disobeying orders andalmost caused an accident by his reckless handlingof a truck. Ladd wanted another driver. Cowlestestified that he went to the jobsite, attempted topacify Ladd, and, once again, spoke with KopackJr. Cowles further testified that in a meeting withChandler later that day, he told Chandler that "hehad taken all the complaints about Kopack Jr. thathe was going to" and would not spend any moretime with it. Chandler was to handle any futureproblems. Chandler essentially corroboratedCowles' version of the events of May 9.12Chandler further testified that he observedKopack Jr. speeding on June 1 and gave him afinal warning to drive properly. On June 7, he ob-served Kopack Jr. speeding and running 2 stopsigns. As a result, he fired Kopack Jr. at the end ofthe shift.From the foregoing, it appears that Respondenthas come forward with a legitimate explanation forKopack Jr.'s termination. In this regard, Respon-dent has shown-and the Administrative LawJudge found-that Kopack Jr. had litle regard forInland Steel's driving regulations and committedseveral driving infractions on Inland Steel's prem-ises during 1978. Nevertheless, as noted, the Ad-ministrative Law Judge concluded that Respondentwas more or less indifferent about Kopack Jr.'sunsafe driving, and that its "sudden" concern wasI Kopack Jr. denied that Cowles ever reprimanded him about the twodriving incidents in February, and the one in April. The AdministrativeLaw Judge discredited Kopack Jr.'s denials. In so doing, the Administra-tive Law Judge expressly credited Cowles' accounts of these incidents,which were supported by Cowles' calendar notes.12 While the Administrative Law Judge acknowledged that Kopack Jr.was involved in a driving mishap on May 9, he downplayed the signifi-cance of this incident by citing alleged inconsistencies between Cowles'and Chandler's testimony and by drawing an adverse inference from Re-spondent's failure to call Ladd as a corroborating witness. We do notthink the May 9 incident, occurring on the heels of 4 recent driving mis-haps involving Kopack Jr., can be so easily minimized. Cowles testifiedthat Ladd complained about Kopack Jr.'s failure to obey orders and hisreckless handling of a truck; Chandler testified that Ladd complained ofKopack Jr.'s recklessness and speeding. Rather than contradict Cowles,Chandler's testimony simply raises the possibility that Kopack Jr.'s "reck-lessness" on this occasion consisted of speeding. Clearly, the alleged in-consistency between Cowles and Chandler is trivial and cannot be heldto impair the general consistency and reliability or their testimony withrespect to this incident. Nor, under the circumstances of this case, do wedraw an adverse inference against Respondent for failing to call Ladd asa corroborating witness. In this regard, we note that Ladd is an InlandSteel employee, and was not under Respondent's control. Moreover,Kopack Jr.'s denial of the May 9 incident similarly stands uncorroborat-ed. Yet, the Administrative Law Judge drew no adverse inference fromthis lack of corroboration despite the fact that he discredited Kopack Jr.in his denials of the other driving incidents discussed above. VOGT-CONANT CO.503pretext to fire Kopack Jr. because of his complaintsabout the overtime matter. The record does notsupport this conclusion.Rather, the record demonstrates that Respon-dent, through Cowles and Chandler, constantlywarned Kopack Jr. about his unsafe driving.Cowles particularly warned him that Inland Steeltook this matter seriously, and that future infrac-tions could jeopardize his employment. We note, inthis regard, that it was not in Respondent's interestto tolerate Kopack Jr.'s misconduct when it beganto anger those Inland Steel representatives whohad authority to cancel Respondent's contract withInland Steel. The Administrative Law Judge alsofailed to consider record testimony that Respon-dent has in the past discharged other employees forsimilar misconduct. Under these circumstances, wecannot infer, as did the Administrative Law Judge,that Respondent did not view Kopack Jr.'s unsafedriving practices-and his unwillingness to im-prove-as a serious offense. While, as the Adminis-trative Law Judge noted, Cowles' manner of repri-manding Kopack Jr. may have been restrained, thisrestraint is more likely explained by Cowles' longand apparently friendly relationship with KopackJr., and the fact that he regarded Kopack Jr. as ahard working employee, rather than any indiffer-ence towards Kopack Jr.'s poor driving or theproblems it created with the Inland Steel person-nel. Furthermore, while we recognize that, prior to1978, Respondent tolerated Kopack Jr.'s poor driv-ing practices to the extent that he was not harshlydisciplined or discharged for such misconduct, hewas cited for an unusually high number of infrac-tions in 1978, two of which involved Cowles inconfrontations with Inland Steel personnel. Thus,even though Respondent "tolerated" Kopack Jr.'sunsafe driving for a time, this did not mean thatKopack Jr. had a license to continue violatingcompany rules and to ignore warnings.'3Clearly,as the number of incidents increased in the face ofrepeated warnings, Respondent was entitled tochange its attitude. Cowles apparently did so fol-lowing the May 9 incident.4Accordingly, unlikethe Administrative Law Judge, we cannot say that11 In this connection, the record does not support the AdministrativeLaw Judge's finding that Respondent urged its drivers to exceed speedlimits in certain circumstances. The only evidence on this point consistsof Kopack Jr.'s testimony that on one occasion Chandler told him to"hurry up and get the men off the job so we don't have to pay themovertime." Even assuming the truthfulness of Kopack Jr.'s testimony, thisisolated and ambiguous remark attributed to Chandler in no way suggeststhat Respondent condoned or tacitly encouraged its drivers to exceedposted speed limits." There is no basis for inferring that Cowles' changed attitude was inany way influenced by Kopak Jr.'s complaints about the overtime. Asnoted infra, even after the May 9 incident. Cowles continued to be recep-tive to Kopack Jr.'s complaints concerning overtime, and never showedhostility or sought to deter him in his efforts in this regard.the asserted reason for Kopack Jr.'s discharge isone which Respondent seized upon, without justifi-cation, in order to rid itself of a complaining em-ployee. 5Other factors also support our conclusion. In thisregard, there is nothing in the record to show thatRespondent harbored animus generally toward em-ployees for filing grievances or complaining abouttheir employment conditions. Consistent with this,Cowles never expressed any hostility towardKopack Jr. during their many conversations aboutthe overtime, and never discouraged Kopack Jr. inhis efforts. That Respondent was not seriously con-cerned with Kopack Jr.'s complaints is also shownby its restoration of Kopack Jr.'s premium payafter he complained about losing it. Equally signifi-cant is Cowles' attitude at a meeting in mid-Maywhen he ignored the union business agent's displayof hostility toward Kopack Jr., and refused thebusiness agent's request to revoke Kopack Jr.'s pre-mium pay. Even after this meeting, Kopack Jr.raised the overtime issue to Cowles again, andCowles remained patient. He simply informedKopack Jr. that he could do nothing about theovertime without something in writing whichwould enable Respondent to get reimbursementfrom Inland Steel.The foregoing is hardly indicative of an employ-er harboring animus toward an employee for his'5 Nor can we conclude, as did the Administrative Las Judge, thatChandler's testimony concerning the cause of Kopack Jr.'s discharge wasnot credible. Without commenting on demeanor, the Administrative LawJudge discredited Chandler's testimony on this matter essentially becausehe inferred from certain circumstances that Respondent was not suffi-ciently concerned with Kopack Jr.'s unsafe driving to discharge him forthat reason. As noted above, we view these circumstances differentlyThey support Respondent's contention, and they support Chandler's testi-mony. It is also worth noting that Chandler's account of the final eventsleading up to the discharge is only refuted by Kopack Jr While theBoard has long adopted the view that dis'rediting part of a witness' testi-mony does not necessarily require discrediting that witness' entire testi-mony, we cannot help but notice that in the instant case the Administra-tive Law Judge discredited all of Kopack Jr.'s denials of the unsafe driv-ing allegations. Under these circumstances, we view Kopack Jr.'s denialsof the alleged dnving incidents on June 1 and June 7 no differently.In addition, in rejecting the Administrative Law Judge's pretext find-ings, we are mindful that Chandler did not give Kopack Jr an explana-tion for the discharge. However, although perhaps suspicious, this cir-cumstance, in the context of this case, is not a sufficient basis for dis-counting Respondent's proferred reason, particularly since the seriousnessof the misconduct-unsafe and often reckless driving by a truckdriver-speaks for itself Moreover, the suspicion we might otherwise draw fromthe absence of an explanation is somewhat blunted by Kopack Jr.'s sur-prising acceptance of the unexplained discharge without question (see fn6, supra), given his propenity to complain to Cowles whenever he felt hehad been treated unfairlyAlso, contrary to the Administrative Law Judge, we draw no adverseinference against Respondent for Cowles' noninvolvement min KopackJr's discharge. It appears from the record that Chandler was KopackJr 's supervisor, and, as Respondent's assistant superintendent., had full au-thority to discharge employees Furthermore, following the May 9 inci-dent in which Cowles was summoned to the worksitc, it appears thatCowles grew frustrated with Kopack Jr's repeated misconduct and re-fused to spend any more time handling complaints about himn Instead. heleft the matter to ChandlerVOGT-CONANT Co. 503 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersistent complaints. Moreover, we note thatKopack Jr. ceased his protests in mid-May, andgave Respondent no further cause for concern.Kopack Jr. was not discharged until some 3 weekslater. Quite simply, during the 3 weeks precedingKopack Jr.'s discharge, the overtime matter seem-ingly had become a dead issue, and Respondent atno time appeared concerned, let alone preoccupied,with it.Finally, although Chandler told Kopack Jr. onMay 17, that Cowles and Tyrka (the Union's busi-ness agent) would get rid of Kopack Jr. if he didnot "shut his mouth" about the overtime issue,'6this is the only evidence of animus in the record.Such a statement may raise some suspicion aboutRespondent's motive, but we cannot ignore theequally probative evidence that Respondent boreno animus against complaning employees generally,showed nothing but patience during many conver-sations with Kopack Jr. about the overtime issue,and, in the midst of this sequence of events, re-stored Kopack Jr.'s premium pay after he had com-plained about losing it. Moreover, Kopack Jr.ceased pursuing the overtime matter after May 17,seemingly removing his complaints as a thorn inRespondent's side. 7On balance, therefore, wecannot say that the General Counsel has proven bya clear preponderance of the evidence that KopackJr.'s discharge was unlawfully motivated by Re-spondent's hostility toward a complaining employ-ee, rather than its lawful concern about improperdriving on the Inland Steel premises. Accordingly,we shall dismiss this allegation of the complaint.Kopack Sr's DischargeKopack Sr., like his son, was a truckdriver forRespondent. The complaint alleged that Respon-dent unlawfully discharged Kopack Sr. on June 6as part of its reprisal against Kopack Jr. because ofthe latter's complaints about the overtime matter.18The Administrative Law Judge, having found thatKopack Jr. was in fact discharged in reprisal forhis protested complaints, agreed with the GeneralCounsel, and found that Kopack Sr. was dis-charged for the same reason. However, as we havefound the evidence insufficient to conclude that' See fn.4, supra.i7 Contrary to the Administrative Law Judge's suggestion, the hostil-ity which the union business agent displayed toward Kopack Jr. in mid-May is not relevant in this case. While the Administrative Law Judgemay believe, as he suggested, that the truth about Kopack Jr.'s dischargeinvolves the Union in some conspiracy with Respondent, the complaint isnot predicated on such a theory, and the evidence, as presented, does notsupport it. In fact, we note that, in Case 13-CB-7953, Kopack Jr filed acharge against the Union alleging that the Union violated Sec. 8(b)(1)(A)and (2) of the Act by inducing Respondent to discharge him, but thecharge was withdrawn.i' It is conceded that Kopack Sr. was not involved with the overtimematter or with his son's complaints about it.Respondent unlawfully retaliated against KopackJr. because of his complaints about the overtime,we necessarily reach the same conclusion with re-spect to Kopack Sr. Accordingly, we shall dismissthis allegation of the complaint as well.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Vogt-Conant Co., East Chicago, Indiana, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with discharge forcomplaining that the collective-bargaining agree-ment governing the terms and conditions of theiremployment has been breached.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed by Section 7 of theAct.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its East Chicago, Indiana, place ofbusiness copies of the attached notice marked "Ap-pendix."19 Copies of said notice, on forms pro-vided by the Regional Director for Region 13,after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for Region 13,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States COurt of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELIATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees withdischarge for complaining that the collective-bargaining agreement governing the terms and VOGT-CONANT CO.505conditions of their employment has beenbreached.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their right to engage in,or to refrain from engaging in, any or all ofthe activities specified in Section 7 of the Na-tional Labor Relations Act, as amended. Theseactivities include the right to self-organization,the right to form, join, or assist labor organiza-tions, to bargain collectively through represen-tatives of their own choosing, and to engage inother concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection.VOGT-CONANT CO.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharge in Case 13-CA-17700 was filed on June 8, 1978,by Edward D. Kopack, Jr. The charge in Case 13-CA-17819 was filed on July 11, 1978, by Edward D. Kopack,Sr. On July 21, 1978, the consolidated complaint issuedalleging that Vogt-Conant Co, hereinafter referred to asRespondent, threatened to discharge or otherwise disci-pline Edward D. Kopack, Jr., because of his union and/or protected concerted activities, and that Respondentdischarged Edward D. Kopack, Sr., and Edward D.Kopack, Jr., on June 6 and 7, 1978, respectively, becauseof the union and/or protected concerted activities ofEdward D. Kopack, Jr. In its answer, Respondent deniesthe commission of any unfair labor practices.A hearing was held before me in Hammond, Indiana,on November 27 and 28, 1978. At the conclusion of thehearing, counsel for the General Counsel argued orallyon the record, and the parties were given leave to filebriefs, which have been received from counsel for theGeneral Counsel and Respondent.'Upon the entire record in this case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent is engaged in industrial construction,maintenance, and repair at the premises of Inland SteelCompany in East Chicago, Indiana. Respondent annuallyderives revenue in excess of $500,000 from said oper-ations, and purchases and receives at its East Chicago fa-cility goods and materials valued in excess of $50,000 di-rectly from points located outside the State of Indiana.2ICounsel for the General Counsel has also filed a motion to correctthe transcript. As the corrections requested appear warranted, the motionis granted, and is received into evidence as G.C. Exh. 7.2 The complaint alleges, and Respondent admits, that it purchased andreceived goods and materials valued in excess of 50,000 directly fromfind that Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe National Labor Relations Act, as amended, and thatit will effectuate the policies of the Act to assert jurisdic-tion herein.1I. THE LABOR ORGANIZATION INVOLVEDLocal 142, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, her-einafter referred to as the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionRespondent employs laborers, ironworkers, othertradesmen, and truckdrivers, two of whom are involvedin the issue herein. The tradesmen work at various siteswithin the Inland Steel premises, which are extensive, onrepair and construction of plant facilities. The truck-drivers distribute materials to the jobsites, drive trucksutilized in the work, and transport tradesmen betweenRespondent's parking areas and jobsites. Respondent'sworkload and manpower needs vary depending onInland Steel's needs, and the number of shifts and shifthours vary with the workload.At the times material herein, the drivers were super-vised by Respondent's superintendent, Charles Cowles,and assistant superintendent, Jimmy Chandler. The driv-ers were represented by the Union, which had a collec-tive-bargaining agreement with Respondent.In 1973, Edward D. Kopack, Jr., started to work as atruckdriver for Respondent. In 1976, he was made truck-driver foreman or coordinator and given additionalduties. Respondent raised his pay to 25 cents an hourabove the union scale. After about a year, he stoppedperforming the additional duties and resumed regulartruckdriver work, but continued to receive the additionalpay.In August 1977, Respondent hired Edward Kopack,Sr., father of Edward Kopack, Jr., also as a truckdriver.On June 6, 1978, Assistant Superintendent Chandlerlaid off Kopack Sr. after an incident which Respondentcontends demonstrated his inability to handle a semi-trailer satisfactorily. On the following day, June 7, Chan-dler terminated Kopack Jr., according to Chandler, be-cause he had observed Kopack Jr. running stop signs andspeeding after he and Superintendent Cowels hadwarned him on a number of occasions about his driving.The General Counsel contends that the reasons givenfor laying off Kopack Sr. and terminating Kopack Jr.were pretexts, and that both were discharged becauseKopack Jr. had complained about Respondent's changein practice with respect to overtime payments to driverswho drove buses transporting Respondent's tradesmen toand from jobsites at the beginning and end of their shifts.points located outside the State of Illinois. Inasmuch as the answer con-cedes jurisdiction, it appears that the parties intended to allege and admitreceipt of goods and materials from points located outside the State ofIndiana.VOGT-CONANT Co. 505 506DECISIONS OF NATIONAL, LABOR RELATIONS BOARDB. Kopack Jr.'s Complaints About His PayRespondent's contract with the Union provided that"drivers who haul men to and from jobsites shall beguaranteed one-half hour overtime at the beginning ofthe workday and one-half hour overtime at the end ofthe workday for the transportation of men." During thespring of 1978, Respondent's drivers were working con-secutive 12-hour shifts and were being paid overtime payfor driving buses at the beginning and end of their shifts.In April, Respondent stopped paying the drivers formore than 12 hours on a shift, apparently because therewere drivers on duty around-the-clock.3 When Cowlesinformed Kopack Jr. that Inland Steel had complainedabout payment of bus time, and that it was beingstopped, Kopack Jr. argued that bus time was providedfor in the contract. Cowles responded that he was goingto have to do what Inland Steel required. Thereafter,Kopack Jr. was paid only 12 hours' pay per shift, wheth-er or not he drove buses.At or about the same time, Respondent also stoppedpaying Kopack Jr. the 25-cent hourly premium which hehad received since 1976.A few days after Cowles first told Kopack Jr. aboutthe bus time, Kopack Jr. told Cowles that he still be-lieved he was right about the bus time because it was inhis contract, and Cowles again said he would have to goalong with Inland Steel on the matter. At that time,Kopack Jr. asked Cowles why the 25-cent hourly premi-um had been taken away from him, and Cowles told himthat Respondent's vice president, Graves, had stopped itbecause he wanted to have all of the crafts paid on a reg-ular wage scale.4Thereafter, Kopack Jr. asked Graves if he had takenthe premium pay away from him, and Graves repliedthat he had, but would talk to Cowles about it. KopackJr. also complained to Graves about the loss of bus timeand said that he did not think it was right because it wasprovided for in the contract. Graves told Kopack Jr. thathe would have to go along with his supervision, andKopack Jr. said that he would go to the next unionmeeting to raise the matter. Shortly thereafter, Respon-dent restored Kopack Jr.'s 25-cent hourly premium, butnot payment of bus time.In May, Kopack Jr. attended a union meeting wherehe complained about loss of bus time and contended thatpayment was required by the contract. Union BusinessAgent Tyrka disagreed and gave an explanation whichKopack Jr. did not accept.3 Neither the nature of the change in pay practice nor the reasons forit are entirely clear, but it is clear from the testimony of Respondent'stimekeeper, Bono, that there was a change which restricted payment todrivers to 12 hours per shift even if drivers claimed additional pay fordriving buses. Bono's testimony also establishes that, at the time of thehearing, the policy had again changed to permit 12-1/2 hours' pay pershift to drivers. To the extent that Cowles' testimony is inconsistent withBono's, I have credited Bono.4 Kopack Jr. testified that he spoke to Cowles about both matters atthis time. Cowles testified that he believed the matter of the 25-centhourly premium arose earlier in the year, and his calendar notations givesome support to his version. I find that the timing of the complaint is notcritical, as there is no dispute that Kopack Jr.'s premium pay was re-stored.A few days later, Kopack Jr. again told Cowles thathe still believed he was right about the payment of thebus time and told Cowles what Tyrka had said at theunion meeting. Cowles told him that he wanted to getthe matter settled and would ask the business agent tocome to the jobsite. At or about the same time, KopackJr. also complained to Chandler about the loss of bustime.In mid-May, Union Business Agent Tyrka met withCowles and Kopack Jr. in Cowles' office. Tyrka saidthat he was there to settle the bus time issue and againsupported Respondent's position, repeating the explana-tion he had given at the union meeting. During thecourse of the meeting, Tyrka questioned Kopack Jr.'s 25-cent hourly premium pay, asserted that it was over unionscale, and said that Respondent did not have to pay it.Tyrka told Kopack Jr. that, if he did not like his job, heshould quit. Kopack Jr. asked Tyrka if he would put himto work th next day if he quit, and Tyrka did notanswer. Kopack Jr. then asked Cowles if he was goingto take the 25-cent hourly premium away from him, andCowles replied that he would continue to pay it.Following the meeting, Kopack Jr. sought to file agrievance through the Union, but the Union would notprocess it, and no grievance was filed.After the meeting, Kopack Jr. told Cowles again thathe still thought he was right, and Cowles replied thatKopack Jr. could pursue the matter if he wanted to, butthat he would have to give Cowles something in writingshowing that Respondent was obligated to pay the bustime so that Respondent could get reimbursed by InlandSteel. 5C. Alleged Threats of ReprisalA day or 2 after the May 15 meeting, Kopack Jr. toldChandler that he still believed that he was right aboutthe bus time. Chandler told him that he should shut hismouth, and that, if he did not, Cowles and Tyrka weregoing to get rid of him.6Kopack Sr. testified to conversations in April and Maywith Cowles, Chandler, timekeeper Bono, and OfficeManager Stabler in which he was told that, if his son didnot stop his complaints about the bus pay, he would be"hit in the ass with a couple of checks." I have not cred-ited this testimony because it attributes the same idiom-atic expression, of dubious significance, to four differentspeakers, and rather clearly represents Kopack Sr.'swords, rather than words used by the alleged speaker.Moreover, in an affidavit given in connection with acharge filed against the Union, Kopack Sr. gave a differ-5 Cowles so testified without contradiction. Cowles also testified thathe told Kopack Jr. that, if he won his point, "bless your heart." Al-though I am skeptical of this detail, it was not contradicted.6 Kopack Jr. so testified. Chandler testified that he did not believe thatKopack Jr. complained to him about bus time again after May 15, and hedenied that he ever told Kopack Jr. to keep his mouth shut or that Tyrkaand Cowles would get rid of him if he did not. While I have discreditedsome of Kopack Jr.'s testimony, I have credited him in this regard.Kopack Jr. clearly was not satisfied with the answer he was given at theMay 15 meeting, did not drop the matter, and was not likely to have keptsilent about it. Tyrka's hostility to Kopack Jr. is independently estab-lished on the record, and Chandler's testimony was deficient in a numberof respects and impressed me as lacking in candor, as set forth below. VOGT-CONANT CO.507ent version of Chandler's alleged threat, which failed toincorporate the quoted expression and made no mentionof the complaints about the bus pay.D. The Layoff of Kopack Sr. on June 6Kopack Sr. had about 25 years' experience as a driver.During his employment, he was not assigned to any par-ticular truck and drove winch trucks, dump trucks,pickup trucks, and semi-tractors, sometimes driving morethan one truck in the course of a single day. He drove asemi-tractor about 25 percent of the time.At the outset of his employment, Kopack Sr. was laidoff for short period and was recalled several times. Forthe most part, he worked steadily for Respondent afterSeptember 1977.7During the course of his employmentby Respondent, Kopack Sr. was never warned or repri-manded by Respondent about his driving.On Monday, June 5, 1978, Chandler assigned KopackSr. to drive a semi-tractor pulling a flatbed trailer to pickup a large ring at one of a building on the Inland Steelpremises, to haul it approximately 200 feet to the rear ofthe building, and to back the trailer into position for un-loading by an Inland Steel plant crane. On the followingmorning, June 6, he was assigned to transport anothersimilar ring in the same fashion. The trailer was 12 feetwide and the load 2 feet wider. As there was almost noclearance at the rear of the space into which the loadhad to be backed, Kopack Sr. could not see where hewas going, and had to rely on oral instructions from theironworkers behind the trailer who were guiding him.While he was backing the load into position, Respon-dent's ironworker foreman, Coffey, came to the side ofthe tractor, and, in a state of some anger, shoutedinstructions at Kopack Sr. After a period of time,Kopack Sr. succeeded in positioning the load.8That afternoon close to quitting time, Coffey toldChandler that he would rather have a truckdriver otherthan Kopack Sr. drive for him in the future.9When Kopack Sr. went to Respondent's office at quit-ting time, Chandler called him in to his office, gave him7 Although Kopack Sr. initially denied that he had been laid off byRespondent before June 6, it is apparent that his denial was based on hisunderstanding of what was meant by a layoff, as his subsequent testimonymakes clear.8 The evidence is in sharp conflict as to the amount of time it tookKopack Sr to hack the load into position. According to Kopack Sr. theentire process took approximately 10 minutes, and certainly less than anhour. He testified that there was a long delay thereafter before the trailerwas unloaded because an Inland Steel plant crane was unavailable tounload it. Ron Guardo, an Inland Steel employee who worked in thearea and is Kopack Sr.'s son-in-law, testified to corroborate Kopack Sr.as to when he finished backing the load into position and the duration ofhis wait for the trailer to be unloaded. Coffey testified that, on both June5 and 6, it took Kopack Sr. approximately 2 hours to back the semi-trac-tor into position, although he was present on June 6 to observe KopackSr. for only an hour. Although there were other employees of Respon-dent present, no other witnesses were called to corroborate Coffey.Kopack Sr.'s testimony as to Coffey's presence and anger persuade methat the positioning of the truck was not as rapid as Kopack Sr. testifiedor free of problems. On the other hand. I am also persuaded that Coffey'suncorroborated testimony contains substantial exaggeration as to the timerequired h Kopack Sr to position the load. I find that it took KopackSr. longer than 10 minutes and long enough to provoke Coffey's ire, butsubstantially less than 2 hours to position the load9 According to Chandler. Coffey also told him that the truck was notneeded anymore, but Coffey did not so testifyhis pay, and told him that he had to lay him off becausehe had no work for him. Kopack Sr. asked Chandlerhow his work had been, and Chandler replied merelythat it had been very good. OChandler testified that he laid off Kopack Sr. after re-ceiving Coffey's call because of "lack of work for thattruck that day," and that many times a quick decisionhad to be made at the last minute to lay off drivers. Hetestified that it was not his intention to prevent KopackSr. from working for Respondent again, but that he didnot want him to drive the semi-tractor anymore. Oncross-examination by counsel for the General Counsel,Chandler testified as follows:Q. Did you mention to Mr. Kopack, Sr. about hisinability to handle the semi?A. No, ma'am, I did not.Q. Is there a reason why you did not?A. Not any particular reason.Q. That had something to do with the reasonwhy he was [laid off]?A. No, ma'am, not necessarily. Well, in a way itwould have been too.Q. When could it be?A. I don't want to say.Q. Did that complaint about Mr. EdwardKopack, Sr.'s handling the equipment have any-thing to do with his layoff?A. Mr. Kopack would have got laid off had henot complained to anyone.Q. On June 6th?A. When he got laid off, he did not complain tome any-JUDGE DAVIDSON: When you say he, who doyou mean?Q. (By Miss Newman) Coffey?A. Yes.Q. So, that Coffey's complaint about the wayEddie, Sr.'s driving had nothing to do with hislayoff on June 6th?A. That's hard to say without putting me on thespot.Q. You are on the spot. That's called the witnessstand.A. I know. I want to be honest about it.Q. Please tell me whether or not Coffey's com-plaint had anything to do with your decision to layoff?A. It would have a certain bearing on it. I wouldhave to say, yes.Chandler testified further that, until Coffey called him,he had no knowledge as to whether the particular truckKopack Sr. was driving would be needed after Coffeyfinished with it. He testified that Inland Steel told himnothing that afternoon to indicate a change in the needfor drivers, and that Coffey's call was the only call hereceived that afternoon relating to the need for drivers.'o Kopack Sr. and Chandler both testified that Chandler told KopackSr that he was laid off for lack of work and said nothing about KopackSr.'s inability to handle the semi-tractor Chandler did not contradictKopack Sr.s further testimony as to his question about his work andChandler's replyVOOT-CONANT CO. 507 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore that afternoon, Chandler had been informed byInland Steel that a new job was coming up to startaround June 7 or 8.On June 5, the day before Kopack Sr. was laid off,Kerr, a new driver, was hired and started to work.Kerr's principal duty was to drive a truck carryingdrinking water to various jobsites. Kerr also drove othertrucks, but not the semi-tractor. On July 26, anotherdriver, Stratton, was employed, and drove for Respon-dent thereafter.E. The Discharge of Kopack Jr. on June 7The next afternoon, June 7, Kopack Jr. was called toRespondent's office close to quitting time. When he ar-rived there, Chandler handed him his pay. Kopack Jr.asked if he was being fired or laid off, Chandler repliedthat he did not want to get into it.tAs Kopack Jr. leftthe premises, he saw Cowles, shook hands with him, andsaid goodbye. According to Cowles, he had no knowl-edge of Kopack Jr.'s termination until then and did notlearn that Chandler had discharged him until half anhour later when Chandler told him he had fired KopackJr. According to Chandler and Cowles, Chandler did nottell Cowles the reason for the discharge, and Cowles didnot ask.Chandler testified that he discharged Kopack Jr. onJune 7 "for safety violations, driving the truck too fast,and failure to follow orders," after having observedKopack Jr. speeding and running two stop signs earlierthat day.Throughout Kopack Jr.'s employment, he drove busestransporting men to and from jobsites. From the start ofhis employment, employees complained that he drovethe buses recklessly and engaged in safety violations suchas driving 30 to 40 miles an hour in 20-mile-an-hourzones, taking undesignated shortcuts, going the wrongway on one-way streets, running stop signs, trying tobeat trains across railroad crossings, passing other vehi-cles on narrow streets, starting buses before all passen-gers were seated or before all exiting passengers hadcleared the bus, and, in one instance, causing a passengerto fall because of an abrupt start. Employees also com-plained that Kopack Jr. made disrespectful and demean-ing remarks to laborers who rode on the buses. Employ-ee passengers complained about these things directly toKopack Jr. and to their foremen, who it turn passed onthe complaints to Chandler or his predecessor. Chandlertalked to Kopack Jr. about them during the 3-yearperiod he was assistant superintendent, but never threat-ened to discipline Kopack Jr. if the complaints contin-ued. 2 However, Chandler also conveyed to Kopack Jr.I Although the testimony of Chandler and Kopack Jr. differs in minordetail as to this conversation, there is no dispute that Chandler did nottell Kopack Jr whether he was laid off or discharged, and did not givehim any reason for his termination. In this connection, it is noted that,while Cowles testified that there was no difference between layoff anddischarge as far as Respondent was concerned, Chandler, who dischargedKopack Jr, testified otherwise.2 I have credited the testimony of several job foremen and stewardsas well as Chandler's to this effect. I have not credited Kopack Jr'sdenial that he engaged in any of the practices attributed to him, that pas-sengers complained to him about them, or that Chandler spoke to himabout them However, the continuation of these complaints over a longthat Respondent was concerned that its employees betransported from the jobsites to their cars in time toavoid liability for overtime payments, even when it wasnecessary to exceed posted speed limits.In the summer of 1976, Kopack Jr. had an argumentwith a job foreman, the result of which Chandler toldhim that he was discharged for not following the fore-man's orders. However, Kopack Jr. pleaded for an op-portunity to be heard, and, after telling Chandler his ver-sion of the incident, Chandler rescinded the discharge.In October 1976, an Inland Steel representative wroteRespondent that Kopack Jr. had been observed goingthrough a stop sign. Cowles reprimanded Kopack Jr. atthe time and so informed Inland Steel.'3On November15, 1976, an Inland Steel plant protection officer gaveKopack Jr. a ticket for driving 45 miles an hour in a 20-mile-an-hour zone, and Cowles again reprimandedKopack Jr.On March 14, 1977, an Inland Steel plant protectionofficer gave Kopack Jr. another ticket for passing a buswhile it was stopped for passengers to board or get off.Cowles again reprimanded Kopack Jr.'4In January 1978, Inland Steel's assistant field force su-pervisor, Wisnewski, t observed Kopack Jr. driving abus at excessive speed in the wrong direction on a one-way steeet on Inland Steel property. Wisnewski calledChandler and told him that, if he could not control hismen, Wisnewski would. Wisnewski then called Cowlesand told him that it was a terribly dangerous practice,and that, if his drivers could not read, he had better getnew drivers. 6Cowles and Chandler told Kopack Jr. of Wisnewski'scomplaint and that they expected him to act accordingly.Kopack Jr. tried to justify what he had done on theground that the one-way signs had been changed recent-ly, and said that he had made a mistake and that it prob-ably would not happen again. 17About a month later, Inland Steel plant protection offi-cer Snow telephoned Cowles to tell him he had observedKopack Jr. speeding, and asked Cowles if he could doperiod of time, the absence of any effective disciplinary action againstKopack Jr., Respondent's reward of Kopack Jr. with premium pay, andits concern that employees be transported to their cars as quickly as pos-sible lead to the conclusion that the complaints were not treated seriouslyby Chandler or Kopack Jr.1I Although Kopack Jr. denied that Cowles spoke to him about thisincident, I have credited Cowles. whose testimony in this regard is cor-roborated by correspondence." Although there is some difference between Cowles and Kopack Jr.'stestimony as to the content of the reprimand, even under Cowles' ver-sion, he did not threaten that Respondent would discipline Kopack Jr.,but warned him only that, if Inland Steel became tired or "hardnosed,"Kopack Jr. might have to bear the consequences.I5 Field force supervisors regulate the work of contractors on theInland Steel premises.'6 Wisnewski did not testify, but the parties stipulated as to what hewould have testified. In addition to the above, it was stipulated that hewould have testified that he had observed Kopack Jr. and Respondent'sforemen speeding on Inland Steel premises on other occasions before Jan-uary 1978, that he had talked to Cowles or Chandler about it, and that itwas his normal practice to inform contractors orally about safety infrac-tions.17 Although Cowles testified that Wisnewski told him he had come tohis final warning to him, Wisnewski's stipulated testimony does not cor-roborate Cowles to that effect, and there is no testimony that Kopack Jr.was told that he was being given a final warning. VOGT-CONANT CO.509something to slow him down. Cowles later told KopackJr. that he had been observed speeding, and that it wassomething "that he couldn't run from."'8On February 23, Inland Steel plant protection officerBell told Cowles that Kopack Jr. had been speeding andhad run a stop sign. When Cowles mentioned the reportto Kopack Jr., he said that he had seen Bell, but hethought he had come to a complete stop and changedgears. 9On April 26, Officer Snow reported to Cowles that hehad seen Kopack Jr. speeding. Cowles mentioned thereport to Kopack Jr. and told him that he was going tohave to slow down.On May 9, one of Inland Steel's field force engineers,Joe Ladd, made a further complaint to Cowles aboutKopack Jr. as a result of which Cowles spoke to KopackJr. again.20There is no evidence that on any of these occasionsCowles threatened that Respondent would discharge orotherwise discipline Kopack Jr. if he received further re-ports of driving infractions. However, according toCowles and Chandler, on May 9, Cowles told Chandlerthat he had taken all the complaints about Kopack Jr.that he was going to, that he was spending too much ofhis time taking care of people that were getting intotrouble, and that he was going to stop it. According tothem, Cowles told Chandler to do what he had to do toget the matter cleared up.Thereafter, Respondent received no further complaintsabout Kopack Jr. However, according to Chandler,around June 1, he observed Kopack Jr. speeding on aback road on the Inland Steel premises. He testified thathe spoke to Kopack Jr. at the time and told him it wasthe last time that he would talk to him about his speed-ing violations, that he had talked enough, that the nexttime he would be fired.Kopack Jr. conceded that Chandler spoke to himabout speeding in June shortly before his discharge, butgave a different version. He testified that Chandler'sfather, who worked on the winch trucks as a helper toKopack Jr., was present when Chandler told him that amechanic who worked for another contractor had beenfired for speeding. According to Kopack Jr., he respond-ed that the contractor in question did not have a steadymechanic at Inland Steel, but worked outside in theyard. He testified that he also said that he had not beenspeeding, and that Chandler could ask his father. He tes-tified that Chandler asked his father, and his father saidnothing, ending the incident.Finally, Chandler testified that, on June 7, at or about12:30 p.m., from a distance of 200 to 300 feet, he ob-served Kopack Jr. speeding in the winch truck and pass-ing two stop signs without stopping. According to Chan-IN Cowles so testified, and Respondent offered his calendar notes tocorroborate him as to receipt of the call. Kopack Jr. denied that Cowlestalked to him at this time about a speeding report from Snow. I creditCowles that he received such a report and mentioned it to Kopack Jr.id I have again credited Cowles that he received such a report.2o According to Cowles, the complaint concerned Kopack Jr.'s care-lessness with the winch truck and not obeying instructions. According toChandler, Ladd complained that Kopack Jr. was speeding. The conflictin their testimony and the absence of testimony by Ladd leaves doubt asto the nature and seriousness of the complaint.dler, this incident was the "straw that broke the camel'sback" and caused him to decide to discharged KopackJr. that day. Kopack Jr. denied that the incident oc-curred.F. Concluding FindingsAs the findings above indicate, the testimony in thiscase raised may issues of credibility. Deficiencies in thetestimony on both sides give reason to believe that thetruth often lies somewhere between the competing ver-sions.I have discredited the testimony of Kopack Sr. as tothreats allegedly made to him by various managementrepresentatives, and have also discreditied most ofKopack Jr.'s denials relating to his work record.However, the testimony of Respondent's witnessesshows signs of exaggeration as well as more substantialdefects. The testimony of the foremen and stewards as toKopack Jr.'s driving habits over a period of years ap-peared to be exaggerated as to frequency and egregious-ness, and, in any event, from the fact that Respondentgave Kopack Jr. additional duties and pay and continuedhis increased pay after the additional duties ended, it isapparent that Cowles and Chandler never regarded thesecomplaints as a serious impediment to Kopack Jr.'s con-tinued employment or value as an employee.Further, while Respondent brought forward a numberof witnesses to attest to Kopack Jr.'s driving habits overthe term of his employment, when it came to more criti-cal issues, such as the complaints from plant protectionofficers and Inland Steel engineers in 1978 and KopackSr.'s handling of his truck on June 6, Respondent did notcall up Officers Snow or Bell, engineer Ladd, or the em-ployees present at the jobsite on June 6. Thus, in criticalareas where independent corroboration was possible, Re-spondent relied solely on the testimony of Coffey,Cowles and Chandler, all supervisors identified with itsinterests in the outcome of this case. Moreover, conflictsbetween Cowles and Chandler as to the complaint byInland Steel's engineer, Ladd, which allegedly led toCowles' withdrawal from any attempt to protect KopackJr., and the conflict in their testimony as to the distinc-tion drawn by Respondent between layoff and discharge,raise a substantial question as to their credibility at criti-cal junctures. When one assesses their testimony as to theterminations of both Kopacks in the light of this back-ground, the conclusion is compelled that they cannot becredited.In the case of Kopack Sr., whatever cause for dissatis-faction he may have given, I am persuaded that such dis-satisfaction was not the cause of his layoff. It is undisput-ed that Chandler told him that he was laid off for lack ofwork, said nothing to him critical of his work perfor-mance, and answered affirmatively when Kopack Sr.asked if his work had been good. In his testimony,quoted above, Chandler equivocated and displayed obvi-ous discomfort when pressed to explain the relationshipbetween the incident and the layoff. That testimonyalone strongly indicates that Chandler did not give thetrue story of Kopack Sr.'s termination, and certainly notthe whole story.VOGT-CONANT Co. 509 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther, there is no corroboration for Chandler's claimthat there was a lack of work which made it necessary tomake a quick decision to lay off a driver late in the after-noon. To the contrary, the evidence shows that only theday before Respondent had added a truckdriver whodrove steadily thereafter without driving the semi-trac-tor, and that Chandler anticipated increased work. More-over, despite Chandler's claim that Kopack Sr. was onlylaid off, and despite Respondent's past practice of recall-ing him from prior layoffs, when Respondent needed an-other driver in July, Respondent did not recall him.These considerations, coupled with the claimed coinci-dence that Kopack Jr. was terminated on the followingday, convince me that the reasons advanced for KopackSr.'s layoff were not those stated by Chandler, and that,in fact, Respondent has no intention of reemployingKopack Sr. and in effect discharged him.In the case of Kopack Jr., I have concluded that hisdenials that employees criticized his bus driving and su-pervision spoke to him about it from time to time cannotbe credited. However, even from Chandler's andCowles' testimony, it is clear that, before May 1978,Kopack Jr. was never warned that he would be dis-charged if complaints continued. I conclude that Respon-dent's criticisms were mild and pro forma, and that Re-spondent, by its instructions to Kopack Jr. and the driv-ing practices of its foremen, tacitly encouraged speedingin its own economic interest. That Respondent was notseriously concerned about Kopack Jr.'s driving is con-firmed by its continuation of Kopack Jr.'s premium payafter his extra duties ended, and its restoration and con-tinuation of the premium pay after he complained aboutlosing it. Respondent's history of toleration of KopackJr.'s driving leads me to conclude further that Cowles'and Chandler's uncorroborated testimony as to allegedinfractions after January 1978, and Chandler's June ob-servations, must be heavily discounted. Although it mayhave been Wisnewski's practice to make oral complaints,plant protection officers gave tickets to drivers and hadgiven them to Kopack Jr. in the past. The fact thatSnow and Bell telephoned and chose not to write ticketssuggests that the subject of their calls was not consideredto serious by them or Cowles. In the case of Ladd, theconflict in testimony between Cowles and Chandlerleaves in doubt what the complaint was, if any.Finally, I cannot credit Chandler's testimony as to thefinal events leading up to Kopack Jr.'s discharge. Afterretaining Kopack Jr. despite continuing complaints fromInland Steel personnel and Respondent's employees,Chandler allegedly reacted first with a threat of dis-charge and then discharge based on his own observationsand no outside complaints. Apart from the lack of cor-roboration of Chandler's final observation, it is undisput-ed that Chandler gave Kopack Jr. no reason for his ter-mination, and declined to respond when Kopack Jr.questioned him about it, in sharp contrast to Chandler'sclaims of having reprimanded Kopack Jr. on many previ-ous occasions for his driving infractions.The history of lenient and favored treatment ofKopack Jr., the lack of any corroboration that the al-leged "final straw" occurred, the sudden elimination ofany role for Cowles, who had participated in all priordiscussions of Kopack Jr., the alleged lack of knowledgeby Cowles of the discharge and its cause even after theevent, the failure to give Kopack Jr. any reason for hisdischarge, and the timing of Kopack Jr.'s termination inrelations to his father's alleged layoff all persuade methat Chandler's testimony as to the cause of Kopack Jr.'sdischarge is not credible, and that he was discharged forsome other cause.Having concluded that the reasons advanced for theterminations were not true, I infer that the true reasonwas one which Respondent seeks to conceal, and the evi-dence in the record indicates that reason was KopackJr.'s persistence in pursuing his claim that Respondent'sdiscontinuation of bus time payments to him violated thecontract. To be sure, there is no evidence that Respon-dent had personal animus against Kopack Jr. before hestarted to pursue the bus time grievance, and even re-stored his premium pay at or about the time he raised thebus time issue. But that action came before Kopack Jr.displayed his persistence in pursuing the matter andbefore Union Business Agent Tyrka, in the presence ofCowles and Chandler, expressed outright hostility toKopack Jr. and suggested that he quit. Even under theversions of Chandler and Cowles, it was virtually con-temporaneous with Tyrka's visit to Cowles' office thatCowles' and Chandler's attitude toward Kopack Jr. andtreatment of him changed. There is reason in this case tobelieve that what emerged at the hearing was less thanthe complete story, particularly as to what passed be-tween Respondent and the Union after May 15. Butthere is enough to conclude that the discharge ofKopack Jr. resulted from a change in Respondent's atti-tude toward him as a result of his continued protests thatdiscontinuation of bus time payments violated the collec-tive-bargaining agreement. As Kopack Jr.'s claim of con-tract violation was clearly not frivolous,21 his protectedconcerted and union activity, and his termination violat-ed Section 8(a)(1) and (3) of the Act.22In addition,given the timing of Kopack Sr.'s discharge and the pre-textual nature of the reasons given for it, I find that hisdischarge was for the same reason as Kopack Jr.'s andalso violated Section 8(a)(1) and (3) of the Act.23Final-ly, I find that Chandler's threat to Kopack Jr. that hewould be discharged if he did not drop his protest violat-ed Section 8(a)(1) of the Act.v. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.21 Contrary to Cowles' testimony, I have found that Respondentchanged its policy with respect to bus time payments at the time KopackJr.'s protests began. The fact that Respondent had previously made suchpayments to him for the work he continued to perform alone establishesthat his attempt to restore such payments were not frivolous. Moreover,the fact, as Bono testified, that Respondent later again changed its policyand resumed payment of bus time to those on consecutive 12-hour shiftsindicates that Kopack Jr. may well have been right in his protest.22 Interboro Contractors, Inc.. 157 NLRB 1295 (1966), enfd. 388 F.2d495 (2d Cir. 1967).23 Jorgensen's Inn, 227 NLRB 1500, 1515 (1977).--------- ------- VOGT-CONANT CO.511As I have found that Respondent unlawfully dis-charged Edward Kopack, Jr., I shall recommend thatRespondent be ordered to offer them immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent jobs, withoutprejudice to their seniority or other rights and privileges.I shall further recommend that Respondent be ordered tomake them whole for any loss of earnings they may havesuffered as a result of the discrimination against them bypayment to each of them the amount they normallywould have earned from June 6 and 7, 1978, respective-ly, until the date of Respondent's offers of reinstatement,less net earnings, to which shall be added interest, to becomputed in the manner prescribed in F W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpo-ration, 231 NLRB 651 (1977).24Upon the basis of the above findings of fact and theentire record in this case, I make the following:24 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).CONCLUSIONS OF LAW1. Vogt-Conant Co. is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. Local 142, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By threatening an employee with discharge for con-tinuing to pursue his claim that the collective-bargainingagreement governing the terms and conditions of his em-ployment had been breached, Respondent has engaged inunfair labor practices affecting commerce within themeaning of Section 8(a)(l) and Section 2(6) and (7) ofthe Act.4. By discharging Edward Kopack, Sr., and EdwardKopack, Jr., because Edward Kopack, Jr., complainedthat the collective-bargaining agreement governing theterms and conditions of his employment had beenbreached, Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(3) and (1) and Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]VOGT-CONANT Co. 511